Citation Nr: 0529830	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  04-04 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Timeliness of disagreement with an April 21, 1999 rating 
decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1987 to August 
1991.

In an April 21, 1999 rating decision, the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the veteran's claim for an increased evaluation for a 
right ankle disability, as well as his claims for entitlement 
to service connection for a low back disability, hearing loss 
disability, dental trauma, and an allergy disability.

In an October 2003 letter determination, the RO found that 
the veteran did not file a timely notice of disagreement 
(NOD) in response to the April 21, 1999 rating decision which 
denied his claims.  This is the issue that is before the 
Board.

In June 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  In an April 21, 1999 rating decision, the RO denied the 
veteran's increased rating and service connection claims, 
notice of which, and his appellate rights, were provided to 
the veteran by a VA letter issued on May 3, 1999.

2.  A notice of disagreement dated July 28, 1999, to the 
April 1999 rating decision, was received by the RO on June 
20, 2003, more than one year following the May 3, 1999 VA 
letter notifying the veteran of the decision.

3.  The competent evidence of record does not demonstrate 
that a notice of disagreement was received by the RO prior to 
June 20, 2003.




CONCLUSION OF LAW

Notice of disagreement with an April 21, 1999 rating decision 
was not timely received by the agency of original 
jurisdiction.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§  3.103, 19.34, 20.200, 20.201, 20.300, 20.302, 20.305, 
20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  However, 
where, as here, the law, and not the evidence, is 
dispositive, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129, 132 (2002); VAOPGCPREC 05-2004.

Legal Criteria

Whether a NOD or Substantive Appeal has been filed on time is 
an appealable issue.  If the claimant or his or her 
representative protests an adverse determination made by the 
RO concerning the timely filing of the NOD or Substantive 
Appeal, the claimant will be furnished a statement of the 
case (SOC). 38 C.F.R. § 19.34 (2004).

An appeal to the Board consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
Substantive Appeal (e.g., a VA Form 9 or equivalent 
statement).  38 C.F.R. § 20.200 (2004).

All claimants have the right to appeal a determination made 
by the RO that the Board does not have jurisdictional 
authority to review a particular issue. This includes 
questions relating to the timely filing and adequacy of the 
NOD and Substantive Appeal. Subject to review by courts of 
competent jurisdiction, only the Board will make final 
decisions with respect to its jurisdiction. 38 C.F.R. § 
20.101(c) (2004).

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including but not limited to, determining whether NODs and 
Substantive Appeals are adequate and timely, at any stage in 
a proceeding before it, regardless of whether the RO 
addressed such questions(s). When the Board, on its own 
initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representative(s), if any, will be given notice of the 
potential jurisdictional defect(s) and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional question(s). The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification. The Board may 
dismiss any case over which it determines it does not have 
jurisdiction. 38 C.F.R. § 20.101(d) (2004).

An appeal to the Board consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
Substantive Appeal (e.g., a VA Form 9 or equivalent 
statement).  38 C.F.R. § 20.200 (2004).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. § 
20.302(a) (2004).

The notice of disagreement must be filed with the VA office 
from which the claimant received notice of the determination 
being appealed unless notice has been received that the 
applicable VA records have been transferred to another VA 
office. 38 C.F.R. § 20.300 (2002).  Generally, a claimant, or 
his or her representative, must file a notice of disagreement 
with a determination by the agency of original jurisdiction 
within one year from the date that that agency mails notice 
of the determination to him or her.  Otherwise, that 
determination will become final.  The date of the mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302(a) (2004).

When these Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by the Department of Veterans Affairs.  In calculating this 
5-day period, Saturdays, Sundays and legal holidays will be 
excluded.  38 C.F.R. § 20.305 (2004).

Factual Background

In an April 1999 rating, the RO denied the veteran's claim 
for an increased evaluation for a right ankle disability as 
well as his claims for entitlement to service connection for 
a back disability, hearing loss disability, a dental 
disability, and an allergy disability.  In a letter dated in 
May 3, 1999, the RO advised the veteran of that decision and 
apprised him of his appellate rights.

In emails dated from March 2001 to April 2003, the RO 
indicated that it had used an incorrect Social Security 
number as the veteran's claims file number, and had corrected 
the veteran's claims file to reflect his correct social 
security number.

On June 20, 2003, the veteran's representative submitted a 
NOD, dated July 28, 1999, with the April 21, 1999 rating 
decision, with respect to entitlement to service connection 
for a low back disability, hearing loss disability, 
allergies, and dental trauma.  The NOD (a VA Form 21-4138), 
which was dated July 28, 1999, was attached to a document 
with AMVETS letterhead dated July 29, 1999, that was 
addressed to the Adjudication Division of the Department of 
Veteran's Affairs in Detroit, Michigan and was in reference 
to a compensation claim for the veteran.

In a statement dated in September 2003, the veteran indicated 
that he originally filed a NOD on July 28, 1999, but that he 
never received a Statement of the Case as a result of his 
NOD.  He related that in February 2001, he was advised that 
there were two claims folders, both with the wrong Social 
Security numbers.  As a result, the veteran asserts that the 
VA should accept the NOD signed by him dated July 28, 1999, 
as the original, timely NOD.

In response to the receipt of the veteran's June 2003 NOD, 
the RO, in December 2003, issued a Statement of the Case, 
which outlined the RO's June 2003 determination that the 
veteran's June 2003 NOD was not a timely disagreement with 
the April 21, 1999 rating decision.

In his February 2004 Substantive Appeal, the veteran stated 
that on July 29, 1999 AMVETS, who was representing him at the 
time, submitted a NOD in response to the May 1999 rating 
decision.

In a June 2005 letter, C. R. R., Deputy Director of the 
Ingham County Department of Veteran's Affairs, stated that he 
was verifying that a NOD dated July 28, 1999 regarding the 
veteran's claim for service connection, was mailed from that 
office to the AmVets on July 28, 1999.

Analysis

After reviewing the relevant evidence in this case, the Board 
finds that the veteran failed to file a timely NOD with the 
April 21, 1999 rating decision.  It is not disputed that the 
veteran received notice of the April 21, 1999 rating 
decision, and his appellate rights, by a VA letter issued on 
May 3, 1999.  Rather, the veteran asserts that, in July 1999, 
he submitted a NOD to his representative, which would have 
been well within the one-year period to file a timely NOD 
with the April 21, 1999 rating action.  The record indeed 
contains a VA Form 21-4138, dated in July 1999 and signed by 
the veteran, in which he indicated that he disagreed with the 
RO decision which denied service connection for a low back 
condition, hearing loss, allergies, and dental trauma, as 
referenced in the May 1999 VA letter.  The form was attached 
to a letter from an AMVETS Service Officer dated July 29, 
1999 that indicated a VA From 21-4138 was being submitted on 
behalf of the veteran.  However, there is no competent 
evidence of record that establishes that such document was 
ever, in fact, delivered to the agency of original 
jurisdiction as required by 38 C.F.R. § 20.302(a)(2004).  It 
is significant to point out that a careful review of the 
record and the veteran's statements reveal that the veteran 
has not contended that he, himself, submitted this NOD to the 
VA.  Rather, he asserts that AMVETS submitted the NOD to the 
VA.  The Board notes that in a June 2005 letter, C. R. R., 
stated that he was verifying that a NOD dated July 28, 1999 
was mailed from his office to the AMVETS on July 28, 1999.  
However, the Board finds that this statement by C. R. R., 
while probative with respect to whether a July 1999 NOD was 
sent to AMVETS from the County Department of Veteran Affairs, 
nonetheless, does not address whether AMVETS in fact, 
submitted the NOD to the Regional Office.  

The Board acknowledges the veteran's contentions that his 
reported July 1999 Notice of Disagreement could have been 
misfiled as the record demonstrates that VA had an incorrect 
Social Security number on file for the veteran, which was 
subsequently corrected.  However, the Board finds that such 
contention is speculative in nature and presupposes the fact 
that a NOD was actually delivered to the RO by AMVETS in July 
1999, which as discussed above, is a fact that the has not 
been substantiated by the evidence of record.  

Therefore, in light of the absence of any evidence to the 
contrary, the Board finds that the evidence of record does 
not establish that a NOD in response to the May 1999 rating 
decision was submitted to the RO prior to June 20, 2003.  
Therefore, as a timely appeal was not filed with respect to 
the issues of entitlement to service connection for a back 
disability, hearing loss disability, dental trauma, and an 
allergy disability, the Board lacks jurisdiction over the 
claims and the appeal must be dismissed.




ORDER

The expression of disagreement with the April 21, 1999 rating 
decision, received by the agency of original jurisdiction on 
June 20, 2003, was not timely, and the appeal is dismissed.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

OUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court.  If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
MAR 
2005 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information, as well as 
information about free representation through the Veterans Consortium Pro 
Bono Program (toll free telephone at: (888) 838-7727), is also provided on 
the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
MAR 
2005 
(RS) 
 
4597
Page 
2



